ORDER

PER CURIAM.
Roberta Mathis appeals from the judgment of the Labor and Industrial Relations Commission denying her claim for permanent and total disability benefits. In addition, she appeals the calculation of her average weekly wage for purposes of determining her disability benefits. We find no error and affirm.
We have reviewed the briefs of the parties and the record on appeal. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).